Citation Nr: 0310314	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  02-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran had service with the Recognized Guerillas from 
December 1944 to September 1945 and with the regular 
Philippine Army from September 1945 to March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 decision of the Manila, 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for cause of the veteran's death and determined that the 
appellant had no legal entitlement to accrued or death 
pension benefits.  

The Board notes that the RO indicated in a letter to the 
appellant accompanying the February 2002 rating decision that 
her claim for dependency and indemnity compensation (DIC) 
also included the issue of DIC under the provision of 
38 U.S.C.A. § 1318.  The RO noted that action on the issue of 
DIC under 38 U.S.C.A. § 1318 would not be made until 
completion by VA of required rulemaking as mandated by the 
U.S. Court of Appeals for the Federal Circuit (the Court).  
The RO added that as soon as the stay was lifted, a decision 
would be made on this issue and the appellant would be 
notified of that decision.  In a recent decision, the Court 
lifted this stay and the RO is now free to adjudicate the 
issue of entitlement to benefits under Section 1318.  See 
National Org. of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
Thus, the Board refers this issue to the RO for appropriate 
adjudication.




FINDINGS OF FACT

1.  The veteran died on June [redacted]
, 2000.  The immediate cause of 
death was listed as cardiorespiratory arrest, the antecedent 
cause of death was listed as debility, and the underlying 
cause of death was listed as prostatic carcinoma.  

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  Prostatic carcinoma was not manifest during service or 
within one year of separation from service.

4.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service.

5.  The veteran had service with the Recognized Guerillas 
from December 1944 to September 1945 and with the regular 
Philippine Army from September 1945 to March 1946.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).

2.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 101(2), 107(a), 1521, 1541, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an April 2001 VCAA letter to the appellant, the RO indicated 
that in order to establish entitlement to service-connected 
death benefits, the evidence must show (1) the cause of 
death, which was usually shown on the veteran's death 
certificate, (2) an injury, disease, or event in service, 
which was usually shown in service medical records, and (3) a 
relationship between the cause of death and the injury, 
disease, or event in service, which was usually shown by the 
death certificate or in other medical records or medical 
opinions.  The RO requested that the appellant provide a 
statement from Dr. Aguinaldo indicating her basis for 
certifying that the veteran's death was caused by the 
conditions indicated, and requested that the appellant 
provide the veteran's actual treatment records from Dr. 
Aguinaldo.  

In a February 2002 letter to the appellant, the RO indicated 
that non-service-connected death pension was not payable to 
survivors of veterans who served as members of the Philippine 
Commonwealth Army, recognized guerrillas, and new Philippine 
Scouts.  

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the April 2001 VCAA letter to the appellant, the 
RO specified that it would obtain the veteran's service 
medical records and other military service records, if 
necessary.  It also stated that it would try to help the 
appellant obtain medical records, employment records, or 
records from other Federal agencies, but that the appellant 
must give the RO enough information about those records so 
that the RO could request them from the appropriate person or 
agency.  The RO stressed that it was still the appellant's 
responsibility to make sure that those records were received 
by the RO.  The RO specified that it would attempt to obtain 
records from Dr. Aguinaldo if the appellant provided the 
necessary authorization, and that it would attempt to obtain 
any other records identified by the appellant in support of 
her claim, provided she gave the necessary authorization in 
the case of private records or records from another Federal 
agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and service personnel records, plus the private 
treatment records and buddy statements submitted by the 
appellant.  The appellant has not indicated the existence of 
any additional records that would aid in substantiating her 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

The U.S. Army Reserve Personnel Center certified that the 
veteran served in the Recognized Guerrillas from December 
1944 to September 1945, and that the veteran served in the 
regular Philippine Army from September 1945 to March 1946, 
and indicated that USAFFE status was not established.

In September 1945, blood pressure was 132/90, and the 
cardiovascular system and lungs were normal.

In the veteran's February 1946 discharge examination report, 
the cardiovascular and genitourinary systems were reported as 
normal.  Blood pressure was 110/70.  The veteran indicated 
that he was not at the present time disabled or suffering 
from any wound, injury, or disease, whether or not incurred 
in military service.  The examiner noted that the veteran met 
the physical and mental standards for discharge.

A December 1995 admission history and physical examination 
report from Dr. Saba, a private physician, stated that the 
veteran had complaints of problems urinating.  The physician 
noted severe obstructive urinary symptoms which had been 
present for about 6 months.  The veteran reported that he had 
no significant obstructive urinary symptoms prior to that 
time.  The veteran had a benign prostatic hypertrophy index 
score of 34 and had marked obstructive urinary symptoms, with 
no history of previous urologic evaluation and no history of 
hematuria or urinary tract infections.  A bladder ultrasound 
was performed.  There was evidence of a large mass suggestive 
of a prostate.  The physician recommended that the veteran 
have a cystoscopy and further evaluation of obstructive 
symptoms and possible transurethral resection of the 
prostate.  

Dr. Saba also noted in the December 1995 report that cardiac 
examination was positive for occasional chest pain, negative 
for heart attacks, shortness of breath, irregular heart beats 
or palpitations, heart murmurs, or rheumatic fever.  
Pulmonary examination was negative for dyspnea on exertion, 
hemoptysis, chronic cough, tuberculosis, and asthma.  General 
physical examination was entirely negative; the veteran was 
in no acute distress and oriented to time, person, and place.  
The heart showed normal sinus rhythm, without murmurs or 
gallops.  The lungs were clear without wheezes or rhonchi.  
The abdomen was soft, nontender, the liver and spleen were 
not enlarged, there were no palpable masses or aneurysm, and 
no costovertebral angle tenderness.  There was no peripheral 
edema, and pulses were symmetrical.  Rectal examination 
showed an enlarged prostate, 2+ enlarged, and felt benign.  
There were no nodules or tenderness.  Dr. Saba entered 
diagnoses of severe obstructive urinary symptoms and benign 
prostatic hypertrophy.  

A January 1996 bone scan report from Dr. Barnett was 
interpreted as multi-focal areas of increased activity in the 
axial and appendicular skeleton, highly suspicious of 
malignancy.

A May 1996 letter from Dr. Saba indicated that the veteran 
had widely spread metastatic carcinoma of the prostate with 
bony metastasis.  The veteran also had some pitting edema, 
but was deemed stable urologically.  He noted that the 
veteran was in total remission at that time.

A September 1999 letter from Dr. Aguinaldo, a private 
physician, stated that the veteran was under her medical care 
and treatment since 1996 for coronary atherosclerotic 
cardiovascular disease, chronic rheumatoid arthritis, anemia, 
debility, and prostatic carcinoma.  In an April 2000 letter, 
Dr. Aguinaldo stated that the veteran was under her medical 
care and treatment since 1996 for transient ischemic attacks, 
angina pectoris, debility, anemia, chronic arthritis and bone 
pains, chronic gastritis and hyperacidity, obstipation, and 
prostatic carcinoma.  She also stated that she made home 
visits to the veteran twice a week.

In two separate March 2000 affidavits, two friends of the 
veteran stated that they were in service with the veteran and 
confirmed that the veteran was a prisoner of war from October 
1942 to February 1943, and was hospitalized from May 1945 to 
June 1945.  They stated that they experienced many hardships, 
physical and mental torture, sorrows and pain, and since the 
service their sickness had developed until the present time.

In a June 2000 affidavit, the veteran stated that he was a 
prisoner of war from October 1942 to February 1943, and that 
from May 1945 to June 1945 he was hospitalized for rheumatoid 
arthritis.  He stated that during service, he was exposed to 
cold, dampness, fatigue, physical and emotional shock.  He 
stated that the traumatic experiences from service have 
bothered him, and that he had developed rheumatoid arthritis, 
transient ischemic attacks, angina pectoris, debility, 
anemia, chronic arthritis, bone pains, chronic gastritis, 
hyperacidity, obstipation, and prostatic carcinoma.

The veteran died on June [redacted]
, 2000.  The immediate cause of 
death was listed on the death certificate as 
cardiorespiratory arrest, the antecedent cause of death was 
listed as debility, and the underlying cause of death was 
listed as prostatic carcinoma.  

In two separate November 2000 affidavits, two friends who 
were prisoners of war with the veteran stated that while in 
captivity, they worked at hard labor, digging deep holes and 
burying dead prisoners.  They stated that most of the 
prisoners experienced malaria, diarrhea, dysentery, and 
beriberi.

In a clinical summary dated October 2001, Dr. Aguinaldo 
stated that the veteran brought with him from the United 
States Flutamide and Eulexin tablets, and was diagnosed by 
United States doctors to have prostatic carcinoma.  The 
doctor indicated that the veteran presented to her office 
several times from December 1996 to April 2000 with various 
complaints of fever, body pains, weakness, anorexia, painful 
urination, scanty urination, dizziness, occasional vertigo, 
cough and expectoration with occasional hemoptysis, and back 
pains.  The doctor also noted that in January 2000 the 
veteran was bed-ridden.

In a March 2002 affidavit, the appellant stated that the 
veteran was a prisoner of war from October 1942 to February 
1943, and was hospitalized from May 1945 to June 1945.  She 
stated that the veteran had encountered traumatic experiences 
and different ailments of malaria and influenza accompanied 
by fever, body weakness, and severe body pain from the time 
of his military service during World War II until his death.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for a malignant tumor may be granted if manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  When any 
veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children, and parents.  See 38 U.S.C.A. § 1310 (West 
2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2002).  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran to include autopsy reports.  See 38 C.F.R. 
§ 3.312(a) (2002).

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002) or, at the 
time of death, was receiving or entitled to receive 
compensation for a service-connected disability based on 
service during a period of war.  See 38 U.S.C.A. § 1541(a) 
(West 2002).  The term veteran means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2002).  Service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including organized guerilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under contracts of National Service 
Life Insurance entered into before February 18, 1946; chapter 
10 of title 37; and chapters 11 and 13 of this title.  See 38 
U.S.C.A. § 107(a) (West 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Service connection for cause of death

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for the cause of the veteran's death.

Initially, the Board notes that although the veteran served 
in a time of war, the appellant does not allege that the 
veteran had previously alleged that cardiorespiratory arrest, 
debility, or prostatic carcinoma began in combat.  Therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy, is not for 
application.

It has also been asserted that the veteran had been a POW 
from October 1942 to February 1943.  However, recognized 
service did not commence until December 1944.  The Board is 
bound by the service department findings regarding dates of 
service.  Therefore, the benefits of the POW laws are not 
available for such unrecognized service.  See Duro v. 
Derwinksi, 2 Vet. App. 530 (1992).

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2002).  The immediate cause of 
death was listed on the death certificate as 
cardiorespiratory arrest, the antecedent cause of death was 
listed as debility, and the underlying cause of death was 
listed as prostatic carcinoma.  The veteran's service medical 
records show that the cardiovascular and genitourinary 
systems were reported as normal.  Blood pressure was 110/70.  
The examiner noted that the veteran met the physical and 
mental standards for discharge.  On the discharge examination 
report, the veteran indicated that he was not at the present 
time disabled or suffering from any wound, injury, or 
disease, whether or not incurred in military service.  In 
letters dated September 1999 and April 2000, Dr. Aguinaldo 
stated that she had treated the veteran for cardiovascular 
disease and for debility.  However, she did not link these 
diseases to service.  The veteran was diagnosed by Dr. Saba 
with severe obstructive urinary symptoms and benign prostatic 
hypertrophy in December 1995, and with metastitic carcinoma 
of the prostate in May 1996.  Dr. Aguinaldo also indicated 
that she had treated the veteran for prostatic carcinoma.  
Neither Dr. Saba nor Dr. Aguinaldo, however, linked the 
veteran's prostatic carcinoma to service.  There is no 
competent evidence of prostatic carcinoma during service or 
within one year of separation.  Service connection would not 
be warranted because prostatic carcinoma was not manifest 
during service or within one year of separation from service, 
and there is no competent evidence linking the fatal disease 
process to service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The Board notes that the appellant has asserted that the 
veteran's cardiorespiratory arrest, debility, and prostatic 
carcinoma were incurred in service.  The Board does not doubt 
the sincerity of the appellant's belief in this claimed 
causal connection.  However, as the appellant has not been 
shown to be a medical expert, she is not qualified to express 
an opinion regarding any medical causation of the veteran's 
cardiorespiratory arrest, debility, or prostatic carcinoma, 
which led to the veteran's death.  It is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, and the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


b.  Death pension benefits

The Board finds that the appellant's claim for death benefits 
is without legal merit.

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  The term 
veteran means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 2002) (italics added); see also 38 
C.F.R. § 3.1(d) (2002).  Service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including organized guerilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under contracts of National Service 
Life Insurance entered into before February 18, 1946; chapter 
10 of title 37; and chapters 11 and 13 of this title.  See 38 
U.S.C.A. § 107(a) (West 2002) (italics added).  

According to the veteran's service personnel records, the 
veteran had service with the Recognized Guerillas from 
December 1944 to September 1945 and with the regular 
Philippine Army from September 1945 to March 1946.  Thus, 
under Section 107(a), the veteran shall not be deemed to have 
had active military, naval, or air service for purposes of 
Title 38, Section 1541.  See Duro, 2 Vet. App. at 532.  
Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for death pension 
benefits can be based.  The veteran did not have qualifying 
service under Section 1541.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.  See 38 U.S.C.A. §§ 501(a), 7104(c) (West 
2002); 38 C.F.R. § 19.5 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to death pension benefits is denied.



REMAND

In September 1999 the veteran submitted a claim in the form 
of a letter from his private physician which listed various 
ailments from which the veteran was suffering.  In a February 
2000 letter, the RO requested that the veteran specify what 
he was claiming.  In May 2000 the RO sent a second letter 
stating that it had denied his claim because he had failed to 
reply to the February 2000 letter within 60 days.  The RO 
stated that if the veteran submitted the evidence requested 
in the February 2000 letter by February 14, 2001, the RO 
would continue processing his claim.  Evidence received after 
that date would be considered a new claim.  Additional 
evidence was eventually received by the RO just prior to the 
veteran's death in June 2000.  The RO, unaware of the 
veteran's death, sent a letter to the veteran in September 
2000.  The RO did not address the claim further.  Read 
together, the documents establish the benefits sought and 
constitute a claim.

Without knowing the outcome of the veteran's claim, the Board 
is unable to determine what monetary benefits to which the 
appellant may be entitled.  See 38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2002).  Before adjudicating the 
merits of the appellant's claim for accrued benefits, the 
deceased veteran's claim must be referred to the RO for 
appropriate disposition.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should readjudicate the claim for 
accrued benefits, as there was a claim 
for benefits pending at the time of the 
veteran's death.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

